Citation Nr: 1015165	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  07-00 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, to include post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964  to April 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the New York, 
New York Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in March 2010.  A 
transcript of that hearing has been associated with the 
claims file.  During this hearing, and in an August  2009 
statement, furnished on a VA Form 9, the Veteran, through his 
representative, specified that the appeal with respect to the 
claims for increased disability rating for acne of the back 
and chest and status post pilonidal cyst was no longer being 
pursued and the Veteran was only appealing the issue of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  As such the Veteran withdrew his claims for 
increased disability rating for acne of the back and chest 
and status post pilonidal cyst.  Therefore, these issues are 
no longer before the Board.  38 C.F.R. § 20.204 (2009).  

In the April 2006 rating decision on appeal, the RO denied 
reopening the Veteran's claim for service connection for PTSD 
as the available medical evidence was insufficient to confirm 
a link between current symptoms and an in-service stressor.  
Regardless of the RO's decision, the Board must consider the 
issue of new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  A February 2005 Board decision denied service connection 
for an innocently acquired psychiatric disorder, claimed as 
secondary to a service-connected skin disorder, finding that 
the Veteran did not have an innocently acquired psychiatric 
disorder that was proximately due to or the result of a 
service-connected skin disability; the decision was not 
appealed to the Court of Appeals for Veterans Claims (Court), 
nor was reconsideration ordered.

2.  The evidence added to the record since the February 2005 
Board decision was not previously submitted to agency 
decision makers, is not cumulative or redundant and, by 
itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD.

3.  Affording the Veteran the benefit of the doubt, the 
objective evidence of record demonstrates that the Veteran 
has a current diagnosis of PTSD related to an in-service 
stressor and the objective evidence of record verifies his 
claimed in-service stressor.

4.  The Veteran's currently diagnosed schizoaffective 
disorder preexisted active service and underwent an increase 
in disability during active service.


CONCLUSIONS OF LAW

1.  The February 2005 Board decision that denied service 
connection for an innocently acquired psychiatric disorder, 
claimed as secondary to a service-connected skin disorder, 
was final when issued.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for an innocently acquired 
psychiatric disorder, claimed as secondary to a service-
connected skin disorder, now claimed as an acquired 
psychiatric disorder, to include post traumatic stress 
disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Resolving the benefit of the doubt in the Veteran's 
favor, the criteria for establishing entitlement of service 
connection for PTSD with schizoaffective disorder have been 
met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).  The legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
Appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A February 2005 Board decision denied service connection for 
denied service connection for an innocently acquired 
psychiatric disorder, claimed as secondary to a service-
connected skin disorder, finding that the Veteran did not 
have an innocently acquired psychiatric disorder that was 
proximately due to or the result of a service-connected skin 
disability.  The decision was not appealed to the Court, nor 
was reconsideration ordered.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100 (2009).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the February 2005 Board 
decision included service medical records, service personnel 
records, private medical records, VA medical records, VA 
examinations, and lay statements by the Veteran, a fellow 
service member, former in-laws, his sister and father.  In 
various statements the Veteran has contended that during his 
active service he witnessed a solider commit suicide, he got 
into a fight with another officer and was disciplined for 
such, he was exposed to enemy fire while his ship was docked 
in Vietnam and while he was treated at the hospital for a 
pilonidal cyst, he witnessed dead bodies of soldiers which 
had been kept in plastic bags and put in a refrigerator.  In 
lay statements from March 1986 to May 1986, the Veteran's 
father, sister and former in-laws reported that the Veteran's 
behavior changed following his discharge from active service, 
he was very withdrawn and could not adapt to civilian life, 
he had to see psychiatrists and his symptoms included 
violence, anger, threatening behavior and dangerous attitude.  

In a June 1986 statement, a fellow service member, R.S., 
testified that he served with the Veteran in the 597th 
Engineer Company and, while in Vung Tao, Vietnam, there was 
fighting all around the ship in the harbor at night, at which 
time, the Veteran admitted at this time that he was very 
fearful and nervous.  R.S. also reported that the Veteran had 
told him when they were out of the Army, that while he was 
being treated at a hospital in service, he witnessed dead 
bodies and wounded soldiers being brought in from other 
areas.  

Service treatment records reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire.  Service 
personnel records reflect that the Veteran served with the 
597th Engineer Company USARPAC, (U.S. Army in the Pacific) 
from May 1966 to September 1966, with the 528th Engineer 
Detachment (Utility) USARPAC in September 1966 and with the 
57th Maintenance Company (Lt)(DS) USARPAC from September 1966 
to April 1967, with service in Korea from November 1964 to 
October 1965 and in Thailand from April 1966 to March 1967.  

Private and VA medical records from January 1983 to January 
2002 reflect that the Veteran had been chronically 
hospitalized and treated for psychiatric disabilities since 
1972 and was treated for and diagnosed with psychiatric 
disabilities including:  borderline personality disorder; 
dysthymic disorder; anxiety reaction; mixed personality 
disorder; antisocial personality disorder; dependent 
personality disorder; rule out major depressive disorder; 
depression; chronic anxiety; PTSD; schizophrenia; bipolar 
disorder; and cognitive disorder.  These records also reflect 
psychiatric diagnoses of substance and alcohol dependence and 
abuse.  In several statements from April 1986 to June 1989, 
the Veteran's private psychotherapist, W.H.J., private 
psychologists D.P.D. and M.C. and private 
physicians/psychiatrists Dr. D.O., Dr. M.G.K. and Dr. J.H. 
opined that the Veteran had current psychiatric illnesses, 
including PTSD and schizophrenia, which began during his 
active service, that his psychiatric disabilities, namely 
schizophrenia, predated active service and that they were 
exacerbated by his active service in Vietnam.  

In an April 1986 VA examination and VA psychiatric 
examination, the Veteran was diagnosed with alcohol and 
cocaine/drug abuse, recurrent depression, paranoid thinking 
and paranoid schizophrenia.  

In an October 2002 VA examination, the Veteran was diagnosed 
with chronic, paranoid schizophrenia, a history of bipolar 
disorder, PTSD, alcohol dependence and cannibus dependence.  
No military stressors were noted during this examination and 
the examiner concluded that the Veteran's psychiatric 
condition was not related to a service-connected skin 
condition.  

The new evidence of record submitted after the February 2005 
Board decision includes VA outpatient treatment reports, VA 
examinations, statements and testimony from the Veteran and 
the June 1986 lay statement from the fellow service member 
with an accompanying service record.  In statements and 
testimony presented, the Veteran has maintained that his 
current psychiatric disabilities are related to his active 
service.  During a March 2010 video conference hearing, the 
Veteran testified that during his active service, he was 
exposed to enemy fire while his ship was in the harbor at 
Vung Tao, Vietnam, that during active service in Thailand, in 
September 1966, he underwent sniper fire after repairing a 
generator and while being treated in a hospital in Thailand, 
in February 1967, he was asked to help put bodies of dead 
soldiers into refrigerators.  

A military pay voucher for R.S. was submitted, reflecting 
that he was assigned to the 597th Engineer Company which was 
noted to be in a Combat Zone in May 1966 and he received 
foreign duty pay from May 9, 1966 to May 31, 1966.  

VA medical records from October 2000 and from May 2003 to 
July 2009 reflect that the Veteran was chronically 
hospitalized for psychiatric treatment and was variously 
diagnosed with PTSD, major depressive disorder, mood 
disorder, bipolar disorder, schizoaffective disorder, 
schizophrenia, generalized anxiety disorder and depression.  
In a March 2006 VA examination, the Veteran reported his 
military stressor involved a sexual assault during his active 
service and he was diagnosed with schizoaffective disorder.  
The VA examiner found that the Veteran's psychiatric symptoms 
were less likely as not proximately due to his skin condition 
and his schizoaffective disorder had no clear relationship to 
any event or injury occurring during his active military 
service.  

In an October 2008 VA outpatient treatment report, a VA 
psychiatrist, Dr. G.K. reviewed the Veteran's buddy 
statement, military records and medical records following 
service and diagnosed the Veteran with schizoaffective 
disorder and PTSD related to a non-combat military trauma in 
Vietnam during the war.  He also found that the Veteran's 
preexisting schizoaffective disorder was aggravated by 
service.  Finally, Dr. G.K. concluded that the Veteran 
entered service with the mental disorder and was discharged 
in a much worse condition.

In a physician's questionnaire, dated August 2009, the 
Veteran's treating VA psychiatrist, Dr. S.D., reported that 
he had treated the Veteran since April 2004 and the Veteran's 
psychiatric diagnosis included PTSD which was related to the 
his military service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's PTSD and schizoaffective disorder and relates to 
unestablished facts that are necessary to substantiate his 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  The new and material evidence 
relevant to reopening the Veteran's claim for service 
connection includes the Veteran's testimony with respect to 
his military stressors and the October 2008 VA psychiatrist's 
opinions relating the Veteran's PTSD to his active military 
service and finding that the Veteran's schizoaffective 
disorder pre-existed service and had been aggravated by 
active service.  The newly received evidence is not 
considered cumulative or redundant of the evidence of record 
at the time of the final February 2005 Board decision, and 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  Therefore, the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD is reopened.  See 
38 C.F.R. § 3.156(a).

2.  Service Connection 

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who served during a period of war is presumed to be 
in sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports 
are to be considered as "noted."  38 C.F.R. § 3.304(b).  The 
veteran's reported history of the pre-service existence of a 
disease or injury does not constitute notation of such 
disease or injury, but is considered with all other evidence 
in determining if the disease or injury preexisted service.  
See Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  Compare 
38 C.F.R. § 3.304(b)), with Cotant v. Principi, 17 Vet. App. 
116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to 
the extent that it states that the presumption of soundness 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  See also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
psychiatric disorder is related to his active service.  
During a March 2010 video conference hearing, the Veteran 
testified that during his active service in May 1966, while 
his ship was in the harbor at Vung Tao, Vietnam, he was 
exposed to enemy fire including gunfire, mortar, planes 
firing with bombs and military police had been stationed on 
the ship to monitor for "frog men."  He also testified that 
during active service in Thailand, in September 1966, he 
underwent sniper fire after repairing a generator.  Finally, 
the Veteran reported that, while being treated in a hospital 
in Thailand, in February 1967, he was asked to help put 
bodies of dead soldiers into refrigerators.  

In March 1986 lay statement, the Veteran's father reported 
that the Veteran changed following his discharge from active 
service and he was very withdrawn and could not adapt to 
civilian life and had to see psychiatrists.  In lay 
statements from March 1986 to May 1986, the Veteran's sister 
and former in-laws attested to the Veteran's symptomatology 
at the time these statements were furnished, including 
violence, anger, threatening behavior and dangerous attitude.

In a June 1986 statement, a fellow service member, R.S., 
testified that he serviced with the Veteran while they were 
both in the 597th Maintenance Company and were both ordered 
overseas to Thailand, at which time their ship proceeded to 
Da Nang, Vietnam and then to Vung Tao, Vietnam.  While in 
Vung Tao, R.S. reported that there was fighting all around 
the ship in the harbor and they were thereby exposed to enemy 
fire and the Veteran admitted at this time that he was very 
fearful and nervous.  R.S. also reported that the Veteran had 
told him when they were out of the Army, that while he was 
being treated at a hospital in service, he witnessed dead 
bodies and wounded soldiers being brought in from other 
areas.  

A military pay voucher for R.S. was submitted, reflecting 
that he was assigned to the 597th Engineer Company which was 
noted to be in a Combat Zone in May 1966 and he received 
foreign duty pay from May 9, 1966 to May 31, 1966.  

Service treatment records reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire.  

Service personnel records reflect that the Veteran served in 
Korea from November 1964 to October 1965 and in Thailand from 
April 1966 to March 1967.  These records also reflect that 
the Veteran served with the 597th Engineer Company USARPAC, 
(U.S. Army in the Pacific) from May 1966 to September 1966 
and with the 528th Engineer Detachment (Utility) USARPAC in 
September 1966 and with the 57th Maintenance Company (Lt)(DS) 
USARPAC from September 1966 to April 1967.  During this 
period the Veteran's primary duty was that of a power plant 
operator and power generator equipment repairman.  The 
Veteran's DD form 214 reflects that his military occupational 
specialty (MOS) was that of a power generator specialist and 
that he served a total of one year and 11 months of foreign 
and sea service with the U.S. Army in the Pacific.  Service 
personnel records also reflect that the Veteran received non-
judicial punishment in April 1965 for using expletives toward 
another officer.  

Private and VA medical records from January 1983 to July 2009 
reflect that the Veteran has been chronically hospitalized 
for psychiatric treatment since 1972 and had been initially 
received psychiatric treatment in 1972.  These medical 
records also reflect that the Veteran has been variously 
treated for and diagnosed with psychiatric disabilities 
including:  borderline personality disorder; dysthymic 
disorder; anxiety reaction; mixed personality disorder; 
antisocial personality disorder; depended personality 
disorder; mood disorder; bipolar disorder; rule out major 
depressive disorder; major depressive disorder; depression; 
chronic anxiety; generalized anxiety disorder; PTSD; 
schizophrenia; schizoaffective disorder; and cognitive 
disorder.  These records also reflect that the Veteran was 
provided psychiatric diagnoses of substance and alcohol 
dependence and abuse.  

A January 1986 psychological evaluation by a private 
psychologist, D.P.D., reflects that the Veteran was diagnosed 
with schizoaffective disorder, mixed substance abuse and 
mixed personality disorder.  This evaluation noted the 
Veteran's psychological history dated back to his early 
childhood when he suffered from paranoid symptoms.  

In an April 1986 letter, a private psychotherapist, W.H.J., 
noted that he saw the Veteran for psychotherapy from February 
1981 to October 1984, throughout which time he suffered from 
pervasive and intense anxiety as well as chronic moderate 
depression.  W.H.J. also noted that the Veteran reported a 
long history of drug and alcohol abuse, beginning during his 
tour of duty in Southeast Asia, which may have well had a 
catalytic effect on the Veteran's many emotional problems.  

By an April 1986 VA examination and VA psychiatric 
examination, the Veteran was diagnosed with alcohol and 
cocaine/drug abuse, recurrent depression, paranoid thinking 
and paranoid schizophrenia.  

In a September 1986 letter, the Veteran's private 
psychologist, M.C., reported he has treated the Veteran since 
May 1986.  M.C. noted that the Veteran had a long history of 
psychological and behavioral problems, including drug and 
alcohol abuse and physical aggression and that many of these 
problems began or were exacerbated during the Veteran's tour 
of duty in the Army, including time spent in Vietnam.  He 
found that placing the Veteran in a military and/or combat 
situation seemed to have resulted in a PTSD syndrome.  

By an April 1987 letter, the Veteran's private physician Dr. 
D.O., noted that he first saw the Veteran in June 1981.  Dr. 
D.O. noted that the Veteran had been suffering from symptoms 
of acute and chronic anxiety with moderate depression and had 
a history going back to when he did a tour of duty in 
Southeast Asia with a history of chronic drug and alcohol 
abuse.  

In a July 1987 letter, the Veteran's private psychologist, 
D.P.D., found that, based upon the January 1986 psychological 
evaluation (noted above), many of the Veteran's difficulties 
predated his service in the Armed Forces, however, in his 
opinion, any individual with such difficulties would suffer a 
great deal of stress during a wartime situation.  D.P.D. 
found that while the Veteran may not be experiencing PTSD, it 
was his firm belief that the Veteran's service in the Armed 
Forces fully exacerbated his serious psychological 
difficulties.  

By an August 1987 letter, W.H.J. provided an addendum to his 
earlier April 1986 report.  He opined that the origins of the 
Veteran's problems emanated from a combination of genetic 
predisposition and family/environmental influences.  W.H.J. 
noted that the Veteran provided a childhood history in 1981, 
wherein he was born and raised in a family in which paranoid 
ideation characterized the accepted world view.  W.H.J. also 
provided a separate September 1987 letter, in which he found 
that the Veteran's childhood history, as reported in the 
August 1987 letter with minor correction, had predisposed the 
Veteran to depression and other emotional problems.  

In a September 1987 letter, a private physician, Dr. M.G.K., 
noted that she treated the Veteran from 1972 to 1974 and from 
1984 to 1986 and found that the Veteran had PTSD.  She noted 
that while he was in treatment in 1972, the Veteran reported 
having a nightmare of being in the harbor of Da Nang, 
Vietnam, wherein his ship was exposed to enemy bombardment 
and he had been killed.  She felt that a man as disturbed by 
the Veteran prior to entering the Army would be affected by 
stress considerably more than the average person would have 
been and although it may not be a typical PTSD per se, the 
stress caused an enormous harm to his psychological 
structure.  

Dr. D.O., in a September 1987 statement, reported that, with 
the amount of evidence he had seen in the Veteran's prior 
visit in July 1987, it was obvious that he was a paranoid 
schizophrenic going back to his early childhood and that this 
was exacerbated by his time in Vietnam.  

In a June 1989 letter, a private psychiatrist, Dr. J.H., 
stated that the Veteran had a long history of mental illness, 
starting in 1964 when he was in the service, and experienced 
auditory hallucinations and depression.  She noted that the 
Veteran's first hospitalization was in 1972 and he has had 
numerous in-patient treatments for his illness.  Dr. J.H. 
also reported that the Veteran currently had auditory 
hallucinations, ideas of persecution and depression.  She 
felt that he had been mentally ill in service and was 
chronically ill at the present time

In an October 2002 VA examination, the Veteran was diagnosed 
with chronic, paranoid schizophrenia, a history of bipolar 
disorder, PTSD, alcohol dependence and cannibus dependence.  
The Veteran reported no military stressors during this 
examination and the examiner concluded that the Veteran's 
psychiatric condition was not related to a service-connected 
skin condition.  

In a March 2006 VA examination, the Veteran reported his 
military stressor involved sexual assault during his active 
service.  He was diagnosed with schizoaffective disorder.  
The VA examiner found that the Veteran's psychiatric symptoms 
were less likely as not proximately due to his skin condition 
and his schizoaffective disorder had no clear relationship to 
any event or injury occurring during his active military 
service.  

In an October 2008 VA outpatient treatment report, a VA 
psychiatrist, Dr. G.K. diagnosed the Veteran with 
schizoaffective disorder and PTSD related to a non-combat 
military trauma in Vietnam during the war.  Dr. G.K. reviewed 
the June 1986 buddy letter from R.S., records from the 
military, VA and private psychiatrists' records, and 
hospitalization records spanning several decades.  The 
Veteran's stressors, as reported in the June 1986 buddy 
letter, were noted to include having been fired upon while 
aboard a ship in Vung Tao on the coast of Vietnam and while 
in an Army Hospital in Thailand, the Veteran witnessed body 
bags being brought in to be put in refrigerators.  These 
events were reported to have so unnerved the Veteran that he 
was terrified, feared he might die and became helpless.  Dr. 
G.K. found that these were credible stressors that usually 
resulted in PTSD.  Dr. G.K. also opined that the Veteran was 
ill-suited for military service, was unable to cope with it 
and made clumsy and ineffective attempts to get out but was 
made to stay.  He also found the Veteran's preexisting 
schizoaffective disorder was aggravated by service.  Finally, 
Dr. G.K concluded that the Veteran entered service with the 
mental disorder and was discharged in a much worse condition.

In a physician's questionnaire, dated August 2009, the 
Veteran's treating VA psychiatrist, Dr. S.D., reported that 
he had treated the Veteran since April 2004 and the Veteran's 
psychiatric diagnosis included PTSD which was related to the 
his military service.  

PTSD

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  The Board finds that the Veteran's claimed in-
service stressor, wherein he was exposed to enemy fire 
including gunfire, mortar, planes firing with bombs while his 
ship was in the harbor at Vung Tao, Vietnam, is corroborated 
by the lay statements of his fellow service member, R.S., who 
also served with the Veteran in 597th Engineer Company in 
Vietnam in May 1966 and witnessed this incident.  A military 
pay voucher for R.S. was submitted, reflecting that he was 
assigned to the 597th Engineer Company which was noted to be 
in a Combat Zone in May 1966 and he received foreign duty pay 
from May 9, 1966 to May 31, 1966.  

The Board acknowledges that while the Veteran's unit was not 
involved in direct combat or a direct attack, the issue of 
the Veteran's reported secondary exposure to enemy fire and 
being around the threat of enemy fire, is a stressor for 
which is verified by the lay statements of R.S. and his 
accompanying military voucher.  If the veteran's presence in 
areas of documented combat can be verified, this would be 
sufficient to find that he was exposed to combat stressors, 
even without the explicit documentation of his participation 
in specific historic events.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002).  Thus, the reported exposure to the 
threat of enemy fire while the Veteran was stationed in Vung 
Tao, Vietnam which is supported by the lay statements of 
R.S., indicating that they witnessed enemy fire in May 1966, 
and his accompanying military voucher, noting they were in a 
combat zone in May 1966, is sufficient to corroborate this 
reported in-service stressor, even though the evidence does 
not specifically reflect that the Veteran participated in 
direct combat.

The Board finds the Veteran's claimed in-service stressors 
were adequately corroborated by the lay statement of fellow 
service member R.S., as the evidence demonstrates that they 
both served together in 597th Engineer Company in May 1966 
(which was noted to be in a Combat Zone in May 1966), during 
the time the Veteran reported the in-service incident had 
occurred and thus, he is competent to attest to what he 
witnessed.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (finding that "[w]hether lay evidence is competent and 
sufficient in a particular case is a fact issue to be 
addressed by the Board").  In addition, the Board finds that 
this statement is credible to support the Veteran's claims, 
as it separately corroborates the Veteran's claimed in-
service stressor incident relating to his receipt of enemy 
fire, is consistent with the Veteran's accounts of this 
incident throughout the record and is corroborated by the 
military voucher submitted.  See Smith v. Derwinski, 1 Vet. 
App. 235, 237-38 (1991); see also Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992) (holding that "VA regulations do not 
provide that service connection can only be shown through 
medical records, but rather allow for proof through lay 
evidence" and that lay evidence may serve to place evidence 
in equipoise); cf. Stone v. Nicholson, 480 F.3d 1111 (Fed. 
Cir. 2007) (finding that the Board properly considered all 
evidence on service connection for PTSD and the veteran's own 
statements were insufficient corroboration of his own 
allegations as to in-service stressors).  

The Board also finds that there is a medical diagnosis of 
PTSD related to the Veteran's claimed in-service stressor.  
In this regard, the Board finds that the October 2008 VA 
psychiatrist, Dr. G.K., reviewed the Veteran's buddy 
statement of R.S., military records and medical records 
following service and diagnosed the Veteran with 
schizoaffective disorder and PTSD related to a non-combat 
military trauma in Vietnam during the war.  Dr. G.K. also 
found that the Veteran's military stressor was credible and 
usually resulted in PTSD.

Thus, as there is lay evidence of an in-service stressor 
incident, credible lay statement by a fellow service member 
who corroborated the claimed in-service stressor incident and 
a current medical diagnosis of PTSD related to the claimed 
in-service stressor, resolving all reasonable doubt in favor 
of the Veteran, the Board finds that service connection for 
PTSD, is warranted.  38 C.F.R. § 3.102 (2009).  See also 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Schizoaffective disorder

After a careful review of the record, the Board has 
determined, based upon the medical and satisfactory lay 
evidence set forth above, that the Veteran's schizoaffective 
disorder existed prior to service and was aggravated by his 
active service.  

The Board observes that the statements from April 1986 to 
September 1987, by the Veteran's private psychologists D.P.D. 
and M.C. and private physician Dr. D.O., all reflect opinions 
that the Veteran had a longstanding history of psychiatric 
disabilities, namely schizophrenia, which predated his active 
service and was exacerbated by his active service in Vietnam.  
In addition, the VA psychiatrist, Dr. G.K. opined that the 
Veteran was ill-suited for military service, was unable to 
cope with it, made clumsy and ineffective attempts to get out 
but was made to stay and his preexisting schizoaffective 
disorder was aggravated by service.  These opinions, taken in 
conjunction with the Veteran's reported history of 
experiencing traumatic events in the military which were 
confirmed by credible lay evidence from his fellow service 
member R.S., constitutes clear and unmistakable evidence 
demonstrating that a psychiatric disability, characterized as 
schizoaffective disorder, existed before his entrance into 
active military service and that there was an increase in the 
Veteran's preexisting schizoaffective disorder during 
service.  

Because none of the medical evidence contains a specific 
finding of natural progress of such preexisting condition, 
namely schizoaffective disorder, as required to show a lack 
of in-service aggravation, 38 U.S.C.A. § 1153 (West 2002), 
the Board finds that evidentiary record fails to reach the 
level needed so as to characterize it as "clear and 
unmistakable," to rebut the presumption of soundness.  38 
U.S.C.A. § 1111.

For the foregoing reasons and bases, the Board determines 
that the evidence of record establishes that the Veteran's 
preexisting schizoaffective disorder was aggravated by his 
active service.  Accordingly, service connection for PTSD 
with schizoaffective disorder is granted.  See Wagner v. 
Principi, supra.


ORDER

New and material evidence having been received, service 
connection for an acquired psychiatric disorder, to include 
PTSD is reopened.

Service connection for PTSD with schizoaffective disorder is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


